NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DIVIX GOLF, INC.,
Plaintiff-Appellee,

V.

JEFFREY P. MOHR AND REMEDY GOLF, INC.,
Defendants-Appellants.

AND

BANDWAGON, INC.,
Defendant-Appellant, ~ ,

AND

DINA SARCOZ AND FELIX HOANG,
Defendants.

2012-1235, -1236

Appeals from the United States District Cou:rt for the
Southern District of California in case n0. O5-CV-1488,
Judge John A. Houston.

ON MOTION

ORDER

DIVTX GOLF V. MOHR 2

Jeffrey P. Mohr and Remedy Go]f, Inc. move without
opposition for a GO-day extension of time, until August 28,
2012, to file their opening brief or in the a1ternative, move
for joinder in Bandwagon’s motion to stay proceedings in
these appeals pending the district court’s disposition of its
motion for clarification on attorney fees. The court notes
these appeals were stayed pursuant to this court’s order

dated June 28, 2012.
Upon consideration thereof,
IT ls ORDERED THAT:

The motion for an extension of time is moot.

FoR THE CoURT

JU|- 1 3 21]12 /s/ J an Hor`oaly
Date J an Horbaly
Clerk
ocr William Eric Hilton, Esq.  FOB
road A. Moor@, Esq. '¢HEFEDE“AL°‘“°“"
William T. Pascoe, Esq. JU|_ 1 3 2[]12

52 1 JAN HOBBAI.Y
CI.EBK